Title: Council of War, 21 August 1777
From: Council of War
To: 



[Neshaminy Camp, Pa., 21 August 1777]

At a Council of General Officers, held at Neshamini Camp, in Bucks County the 21st day of August 1777.
Present His Excellency, the Commander in Cheif, Major Generals Greene[,] Lord Stirling[,] Stephen[,] Marquis Fayette[,] Brigadiers Genl Maxwell[,] Knox[,] Wayne[,] Muhlenburgh[,] Weedon[,] Woodford[,] Scot[,] Conway.

The Commander in Cheif informed the Council that the British Fleet left the Capes of Delaware on the 31st of July and have not been seen, from any information he has obtained, since the 7th Instant, when they were off Sinapuxon and steering to the Southward, and propounded the following Questions for the Opinion of the Council.
1st What is the most probable place of their destination, whether Eastward or Southward & to what part?
Answer The Southward, & that Charles Town, from a view of All circumstances, is the most probable Object of their attention.
2 If it should be thought, from a consideration of all circumstances, that the Fleet is gone far to the Southward, will it be adviseable for this Army, taking into view, the length of distance & unhealthiness of that Climate at this season, to march that way? or will there be a probability of their arriving there in Time, should it be attempted, to give any effectual opposition to the Enemy, or to prevent them accomplishing their purposes?
Answer It will not be adviseable for the Army to march to the Southward, as they could not possibly arrive at Charles Town in time to afford any Succour.
3d If It should not be thought adviseable in such case for the Army to march to the Southward, How shall it be employed? Shall it remain where it now is, or move towards Hudsons River to act as the situation of Affairs shall seem to require?
Answer The Army should move immediately towards the North River.

          
            
            Go: Washington
          
          
            Peter Muhlenberg B.G.
            Nath. Greene M.G.
          
          
            G. Weedon B. Genl
            Genl Stirling, M.G.
          
          
            Wm Woodford Brigdr Genl
            Adam Stephen M.G.
          
          
            Chs Scott B.G.
            The Mquis de Lafayette M.G.
          
          
            T. Conway B.G.
            Wm Maxwell B.G.
          
          
            
            H. Knox B.G. Artilly
          
          
            
            Anthy Wayne B.G.
          
        
